DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-08-17 (herein referred to as the Reply) where claim(s) 1 are pending for consideration.
Claim Objections
The claims below are objected to because of the following informalities: 
Claim(s) 1 
An electronic device comprising:
	circuitry configured to perform control in a manner that a Physical Layer Convergence Protocol (PLCP) header format is selected from a plurality of PLCP header formats; and append the selected PLCP header to a physical layer packet for transmission.
The claims is directed to an apparatus the phrase “; and append” appears to claim an element of an apparatus however “append” is a function not an element.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. US10200512 in view of Husted_139 (US 20120207139)
Claim(s) 1
The claims are unpatentable over claim(s) 1 of U.S. Patent No US10200512 in view of Husted_139.
More particularly, Claim 1 of the instant application requires “circuitry to perform control in a manner that a Physical Layer Convergence Protocol (PLCP) header format is selected from a plurality of PLCP header formats” which is patently equivariant to “select a Physical Layer Convergence Protocol(PLCP) header from a plurality of physical header formats” in claim(s) 1 of U.S. Patent No US10200512 . 
Further, “circuitry to...append the selected PLCP header to a physical layer packet for transmission” in claim 1 of the instant application is similar to “transmit a first packet including the first PLCP header” in claim(s) 1 of U.S. Patent No US10200512 in that a PLCP header is being appended (i.e., included) to a physical layer packet (i.e., a PLCP header attached to a payload would be considered a physical layer packet since PLCP is a physical layer). The difference between the claims is that the first PLCP header in claim(s) 1 of U.S. Patent No US10200512 is not explicitly the selected PLCP header.
However, in a similar endeavor Husted_139 teaches
append the selected PLCP header to a physical layer packet for transmission. Converting to/from packets from/to legacy and non-legacy includes appending a determined (i.e., selected depending which direction of legacy to non-legacy is being converted) intermediate PLCP header to physical layer packet <FIGs. 2-3, 4; para. 0018-0021, 0023, 0027, 0033, 0042>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claim 1 with the embodiment(s) disclosed by Husted_139. One of ordinary skill in the art would have been motivated to make this modification in order to ensure seamless transition between legacy communication protocols and non-legacy communication protocols to extend a transmission range of a legacy network interface supported by a host device. See Husted_139 at para. 0013 .

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 8-10 of U.S. Patent No. US10868894 in view of Husted_139 (US 20120207139)
Claim(s) 1
The claims are unpatentable over claim(s) 8-10 of U.S. Patent No US10868894 in view of Husted_139.
More particularly, Claim 1 of the instant application requires “circuitry to perform control in a manner that a Physical Layer Convergence Protocol (PLCP) header format is selected from a plurality of PLCP header formats” which is patently broader equivalency to “circuitry is further configured to select a Physical Layer Convergence Protocol(PLCP) header from a plurality of physical header formats based on…” in claim(s) 8-10 of U.S. Patent No US10868894, wherein claims 8-10, 18 respectively have recited different basis for the selection.
Claim(s) 8-10 of U.S. Patent No US10868894 does not teach
append the selected PLCP header to a physical layer packet for transmission.
However, in a similar endeavor Husted_139 teaches
append the selected PLCP header to a physical layer packet for transmission. Converting to/from packets from/to legacy and non-legacy includes appending a determined (i.e., selected depending which direction of legacy to non-legacy is being converted) intermediate PLCP header to physical layer packet <FIGs. 2-3, 4; para. 0018-0021, 0023, 0027, 0033, 0042>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by claims 8-10 with the embodiment(s) disclosed by Husted_139. One of ordinary skill in the art would have been motivated to make this modification in order to ensure seamless transition between legacy communication protocols and non-legacy communication protocols to extend a transmission range of a legacy network interface supported by a host device. See Husted_139 at para. 0013 .


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject. 
Claim(s) 1
…a Physical Layer Convergence Protocol (PLCP) header format is selected from a plurality of PLCP header formats
append the selected PLCP header to a physical layer packet for transmission.
It is unclear as to what the selected PLCP header is referring to. The previous limitation requires selecting a header format. A header format is a patently distinct element from an actual header . A header format is a set of rules stating specify the field size, field placement, number of bits in each field, etc. while a header is the actual content that is in accordance with the header format. Therefore it is confusing as to whether what is being referred to in “selected PLCP header” since the only prior selecting step was directed to selecting a format. 

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Hong_271 (US 20110044271)
Claim(s) 1
Hong_271 teaches 
circuitry configured to perform control in a manner that a Physical Layer Convergence Protocol (PLCP) header format is selected from a plurality of PLCP header formats; and [transmission apparatus generates a frame using a version selected from one or more protocol versions. The version can be implemented in the FL PHY header using one to six bits (FIGs. 3, 5 ; para. 0051-0055, 0063)]
append the selected PLCP header to a physical layer packet for transmission. [transmission apparatus generates the frame using appropriate version and number of bits for the version (FIGs. 2, 3, 5 ; para. 0051-0055, 0063)]

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over Husted_139 (US 20120207139)
Claim(s) 1
Husted_139 teaches
circuitry configured to perform control in a manner that a Physical Layer Convergence Protocol (PLCP) header format is selected from a plurality of PLCP header formats; and Communication unit decides whether incoming packet is translated to non-legacy communication protocol such that the conversion bridge converts the packet to a legacy PLCP header format or non-legacy PLCP header format <FIGs. 2-3, 4; para. 0018-0021, 0023, 0027, 0033, 0042>
append the selected PLCP header to a physical layer packet for transmission. Converting to/from packets from/to legacy and non-legacy includes appending a determined (i.e., selected depending which direction of legacy to non-legacy is being converted) intermediate PLCP header to physical layer packet <FIGs. 2-3, 4; para. 0018-0021, 0023, 0027, 0033, 0042>
Claim(s) 1 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Noh_003 (US20140079003) in view of Dwyer_211 (US6571211B1) 

Claim(s) 1 
Noh_003 teaches 
An electronic device comprising: For example, any of the access points disclosed in FIG. 6  or device of FIG. 9 <FIG. 6, 9>. 
circuitry configured to device of FIG. 9 includes memory and processor which is circuitry <FIG. 9, para. 0084-0086>. 
append the selected PLCP header to a physical layer packet for transmission. generating a physical layer convergence procedure(PLCP) protocol data unit (PPDU) includes attaching a PLCP header to the MPDU. <para. 0009, 0015, 0057, 0066>. 
Noh_003 as discussed above, teaches a header format that is particularly a PLCP header type format. 
Noh_003 does not teach 
perform control in a manner that a header format is selected from a plurality of header formats; 
However, Dwyer_211 teaches 
perform control in a manner that a header format is selected from a plurality of header formats;  The device of Dwyer_211 selects from a plurality of header data formats and generates header data based on the selected header format. The device of Dwyer_211 allows the storage of specified header formats and later allows the user to select from the existing array of header formats. <col. 2 line. 25-40, col. 7 line. 15-20, col. 9 line. 10-40 >. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art to have modified embodiments of Noh_003, as discussed herein, with other embodiment(s) disclosed by Dwyer_211. One of ordinary skill in the art would have been motivated to make this modification in order to allow the user a selection of header formats given a predefined array of specified header formats (see Dwyer_211 at <col. 2 line. 25-40, col. 7 line. 15-20, col. 9 line. 10-40 >. 
 

Relevant Cited References
US20050135284
US20050136933
US20060285604
Examiner’s Notes
Claim 1 of the instant application is claim 1 was originally filed in co-assigned, parent case US15308752.
The Relevant Cited References cited references that discloses devices that determine whether a legacy PLCP or non-legacy (modern) PLCP packet should be sent. Accordingly, this scenario anticipates claim 1’s selecting and appending operations and could also be used in prior art rejections in addition to or in lei of the prior art rejections presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415